Citation Nr: 0427899	
Decision Date: 10/07/04    Archive Date: 10/12/04

DOCKET NO.  00-22 642	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, 
Massachusetts


THE ISSUE

Entitlement to service connection for psychiatric disability, 
to include post-traumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Daniel G. Krasnegor


ATTORNEY FOR THE BOARD

Thomas H. O'Shay, Counsel


INTRODUCTION

The veteran had military service from October 1965 to October 
1966.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of a May 2000 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Boston, Massachusetts.  In a June 7, 2001, decision, the 
Board denied entitlement to service connection for PTSD.  The 
veteran appealed this decision to the United States Court of 
Appeals for Veterans Claims (Court), and in a May 2002 order, 
the Court granted a Joint Motion to Remand the case and 
vacated and remanded the case to the Board.  Thereafter, the 
case was remanded by the Board in August 2003.  It was most 
recently returned to the Board in August 2004.

The Board notes that the veteran, in June 1967, requested 
service connection for a nervous condition.  An unappealed 
July 1967 rating decision thereafter denied his claim, 
concluding that his psychiatric impairment was attributable 
to a personality disorder.  In September 1999 the veteran, 
through his former representative, submitted a claim for 
service connection for PTSD; no other psychiatric impairment 
was mentioned by the veteran or his former representative, 
and the claim developed for the Board's review in June 2001 
was limited to that of service connection for PTSD.

Following remand of the case to the Board from the Court, the 
veteran's current representative noted that the Board in June 
2001 limited its consideration to the issue of service 
connection for PTSD, despite an initial claim by the veteran 
for a "nervous condition".  He asserted that the veteran 
was seeking service connection for any psychiatric disorder, 
regardless of diagnosis, and requested that the Board expand 
the issue to include psychiatric disability in addition to 
PTSD.  The Board points out that the June 1967 "initial 
claim" for a nervous condition to which the representative 
refers was in fact disposed of in a July 1967 rating 
decision.  However, since the veteran's September 1999 claim 
for PTSD, in light of his subsequent statements, can be very 
liberally construed to constitute a claim for any psychiatric 
disorder, the Board will expand the issue on appeal to that 
listed on the title page of this action.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
in part at 38 U.S.C.A. §§ 5103, 5103A, and implemented at 38 
C.F.R § 3.159, amended VA's duties to notify and assist a 
claimant in developing information and evidence necessary to 
substantiate a claim.

Under 38 U.S.C.A. § 5103, VA must notify the claimant of the 
information and evidence not of record that is necessary to 
substantiate the claim, and of which information and evidence 
that VA will seek to provide and which information and 
evidence the claimant is expected to provide.  Furthermore, 
in compliance with 38 C.F.R. § 3.159(b), the notification 
should include the request that the claimant provide any 
evidence in the claimant's possession that pertains to the 
claim. 

Review of the record discloses that the veteran has not been 
adequately informed of the information and evidence necessary 
to substantiate the instant claim, and has not been 
adequately advised as to what evidence VA would obtain for 
him and of what information or evidence he was responsible 
for submitting.  See 38 U.S.C.A. § 5103(a) (West 2002); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  In order to 
ensure that the veteran receives the due process to which he 
is entitled in connection with the instant appeal, the Board 
finds that remand of the case is appropriate. 

The veteran contends that he has psychiatric disability, 
including PTSD, originating from several experiences in 
service.  Service medical records show that no psychiatric 
impairment was noted at service entrance, but that he 
presented in April 1966 with complaints of nervousness 
secondary to difficulty with his duties.  He was seen for 
similar complaints in May 1966 and referred for a psychiatric 
consultation, at which time he was found to be free of mental 
defect, disease or derangement, but was diagnosed with overt 
homosexuality.  The examiner also noted that the veteran had 
paranoid trends and might be pre-psychotic.  The report of a 
second psychiatric consultation in August 1966 notes that 
while the veteran attempted to obtain a discharge by alleging 
he was a homosexual, an investigation did not corroborate his 
contention; he was diagnosed with immature personality 
manifested by immature, impulsive, negativistic behavior.  At 
his examination for discharge the veteran reported 
experiencing personality conflicts with teachers in high 
school and in college; the examiner diagnosed immature 
personality.  His service personnel records show that he 
initially confessed to homosexual acts in service, but later 
recanted his confession, explaining that he made the 
confession for the purpose of receiving a discharge.

Post-service medical records on file include the report of a 
private examination of the veteran in August 1988 resulting 
in a diagnosis of schizotypal personality disorder; the 
examiner noted that certain psychiatric symptoms had existed 
since at least high school.  Also of record is the report of 
a November 1988 VA examination reflecting a diagnosis of 
paranoid-type schizophrenia, as well as schizotypal 
personality disorder.  The report of a March 1990 VA 
examination reflects a diagnosis of rule out PTSD, but none 
of the records on file show that the veteran has been 
diagnosed with PTSD.

Pursuant to the Board's August 2003 remand, the veteran was 
afforded a VA examination in April 2004 to address the 
questions of whether it was at least as likely as not that 
the veteran's psychiatric disorder (including PTSD, if 
diagnosed) was caused by or had its onset during the 
veteran's period of military service, or whether the 
veteran's psychiatric disorder had its onset within one year 
of his separation from service.  The examiner noted that the 
veteran's claims file was not available, but indicated that 
the veteran reported experiencing delusional thinking since 
adolescence.  The examiner explained that the veteran spent 
most of the interview complaining about outside events or 
people from the past who had caused him considerable stress.  
The examiner noted that while some of the complaints were 
plausible, others (involving claimed incidents in service) 
were not, and may have involved auditory hallucinations.  The 
examiner concluded that the veteran had a delusional disorder 
of the paranoid type.  He stated that the veteran's disorder 
seemed to have begun prior to service, but was clearly 
worsened by his experiences in service, to the point where he 
appeared to have experienced auditory hallucinations in 
service.

In a May 2004 addendum, the examiner indicated that he had 
reviewed the claims file, but still believed that the 
veteran's persecutory ideation began prior to service, 
relying in part on the private August 1988 examination report 
which diagnosed the veteran with a personality disorder.  The 
VA examiner concluded that the veteran did not have PTSD.  
With respect to the delusional disorder he diagnosed in April 
2004, the examiner indicated that the etiology of the 
delusional disorder was unknown.

Given that the VA examiner appears to conclude that the 
veteran's current psychiatric disorder, described as a 
delusional disorder, may have existed prior to service based 
on peculiarities in the veteran's behavior previously 
attributed to manifestations of a personality disorder, the 
Board is of the opinion that another VA examination of the 
veteran would be helpful in the adjudication of the instant 
case.

The Board also notes that in June 1967 the veteran reported 
that he had been treated in October 1962 for nervousness by 
Dr. Theodore Clark.  Records from the referenced physician 
have not been obtained.

Accordingly, this case is REMANDED to the RO for the 
following actions:

1.  The RO should send the veteran a 
letter that complies with 
38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b).  The letter should 
explain what, if any, information 
(medical or lay evidence) not 
previously provided to the Secretary 
is necessary to substantiate the 
claim on appeal.  The letter should 
also specifically inform the veteran 
of which portion of the evidence is 
to be provided by the claimant, 
which part, if any, the RO will 
attempt to obtain on his behalf, and 
a request that the veteran provide 
any evidence in his possession that 
pertains to the instant claim.  See 
Quartuccio v. Principi, 16 Vet. App. 
183, 187 (2002). 

2.  The RO should contact the 
veteran, through his representative, 
and request that he identify the 
names, addresses and approximate 
dates of treatment for all health 
care providers, VA or private, to 
specifically include Dr. Theodore 
Clark, who may possess additional 
records pertinent to the instant 
claim.  With any necessary 
authorization from the veteran, the 
RO should attempt to obtain and 
associate with the claims file any 
medical records identified by the 
veteran, to include from Dr. 
Theodore Clark, which have not been 
secured previously.

3.  If the RO is unsuccessful in 
obtaining any medical records 
identified by the veteran, it should 
inform the veteran and his 
representative of this and ask them 
to provide a copy of the outstanding 
medical records.

4.  After the above-requested 
development has been completed, the 
RO should afford the veteran a VA 
psychiatric examination by a 
physician with appropriate expertise 
and who preferably has not 
previously examined the veteran, to 
determine the nature, extent and 
etiology of his psychiatric 
disorder.  All indicated tests, 
including psychological testing, 
should be conducted, and the 
examiner is to set forth all 
findings in detail.  A diagnosis of 
PTSD under DSM IV criteria should be 
made or ruled out.  If PTSD is 
diagnosed, the examiner should 
identify the specific stressor(s) 
supporting the diagnosis.  If PTSD 
is not diagnosed, the examiner 
should explain why the diagnosis was 
not made.  With respect to any 
psychiatric disorder other than PTSD 
present, the examiner should be 
asked to provide an opinion as to 
whether it is at least as likely as 
not that such disorder was present 
in service and, if so, an opinion as 
to whether such psychiatric 
disability clearly and unmistakably 
existed prior to service.  With 
respect to any psychiatric 
disability which the examiner 
concludes existed prior to service, 
the examiner should provide an 
opinion as to whether it is at least 
as likely as not that such 
disability increased in severity 
during service and if so the 
examiner should provide an opinion 
as to whether any in-service 
increase was clearly and 
unmistakably due to natural 
progress.  With respect to any 
currently present psychiatric 
disability other than PTSD which the 
examiner believes developed 
subsequent to service, the examiner 
should provide an opinion as to 
whether it is at least as likely as 
not that such disability is 
etiologically related to the 
veteran's period of military 
service.

The complete rationale for all 
opinions expressed should also be 
provided.  The claims folder, 
including a copy of this remand, 
must be made available to and 
reviewed by the examiner.  The 
examination report is to reflect 
that a review of the claims file was 
made.   

5.  Thereafter, the RO should review 
the record and ensure that all 
development actions have been 
conducted and completed in full.  
The RO should then undertake any 
other action required to comply with 
the notice and duty-to-assist 
requirements of the VCAA and the 
implementing regulations.  Then the 
RO should re-adjudicate the issue on 
appeal.

If the benefit sought on appeal is not granted to the 
veteran's satisfaction, the RO should issue a supplemental 
statement of the case and provide the veteran and his 
representative with an appropriate opportunity to respond.

After the veteran has been given an opportunity to respond to 
the supplemental statement of the case and the period for 
submission of additional information or evidence set forth in 
38 U.S.C.A. § 5103(b) (West 2002) has expired, the case 
should be returned to the Board for further appellate 
consideration, if otherwise in order.  By this remand, the 
Board intimates no opinion as to any final outcome warranted.  
No action is required of the veteran until he is notified by 
the RO.  The veteran has the right to submit additional 
evidence and argument on the matter the Board has remanded to 
the RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This case must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the Court for additional development or other appropriate 
action must be handled in an expeditious manner.  See The 
Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 707(a), 
(b), 117 Stat. 2651 (2003) (to be codified at 38 U.S.C. §§ 
5109B, 7112).




	                  
_________________________________________________
	DEBORAH W. SINGLETON
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the Court.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).


